 
 

--------------------------------------------------------------------------------

 
Exhibit 10.122


GFID 5824
Coronus Energy Corp. - Coronus Apple Valley East 1, LLC




RULE 21 INDEPENDENT STUDY PROCESS STUDY AGREEMENT




THIS INDEPENDENT STUDY PROCESS STUDY AGREEMENT ("AGREEMENT") is made and entered
into this ____ day of ________________, 2012 by and Coronus  Apple Valley East
2, LLC, a limited liability company organized and existing under the laws of the
State of Delaware, a subsidiary of Coronus Energy Corp., ("Applicant,")
and  Southern California Edison Company, a corporation existing under the laws
of the State of California ("SCE" or "Distribution Provider"). Applicant and
Distribution Provider each may be referred to as a "Party," or collectively as
the "Parties."


RECITALS


WHEREAS, Distribution Provider, as a public utility in the State of California
subject to the jurisdiction of the California Public Utilities Commission
("Commission"), provides non­ discriminatory  access to generating facilities
wishing to interconnect to its Distribution System or Transmission System under
the provisions of Rule 21 of its Tariffs; and


WHEREAS, Applicant is proposing to develop a Generating Facility or generating
capacity addition to an existing Generating Facility consistent with the
Interconnection Request submitted by Applicant dated October 12, 2011  ; and


WHEREAS, Applicant desires to interconnect the Generating Facility with the
Distribution System or Transmission System pursuant to the Independent Study
Process; and


WHEREAS, the Applicant has requested Distribution Provider to perform
Interconnection Studies to assess the system impact of interconnecting the
Generating Facility to the Distribution System, Transmission System and any
Affected Systems and to specify and estimate the cost of the equipment,
engineering, procurement and construction work needed on the Distribution
Provider's electric system to physically and electrically connect the Generating
Facility to the Distribution Provider's Distribution System or Transmission
System in accordance with Good Utility Practice;


NOW, THEREFORE,  in consideration of and subject to the mutual covenants
contained herein the Parties agree as follows:


 
1.0
When used in this Agreement, with initial capitalization, the terms specified
shall have the meanings indicated in Distribution Provider's Rule 21.



 
2.0
Applicant elects and Distribution Provider shall cause to be performed
Interconnection Studies consistent with Section F.3.d of Rule 21.






 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




 
3.0
The scope of the Interconnection Studies shall be subject to the assumptions set
forth in Attachments A and B to this Agreement.



 
4.0
The Interconnection Studies will be based upon the technical information
provided by Applicant in the Interconnection Request, as may be modified as the
result of the Scoping Meeting, subject to any modifications in accordance with
Section F.3.d of Rule 21.  Any technical data supplied by Applicant is assumed
to be complete and accurate.   Distribution Provider is not required to verify
any information or data provided by Applicant as part of the Interconnection
Studies. Distribution Provider reserves the right to request additional
technical information from Applicant as may reasonably become necessary
consistent with Good Utility Practice during the course of the Interconnection
Studies.   Applicant shall provide the requested technical information to
Distribution provider within 30 Calendar Days of a written request for such
information.  Distribution Provider may suspend the Interconnection Studies
until such information is provided and the due date for completion of the
Interconnection Studies shall be adjusted to reflect the suspension period.  If
Applicant modifies its designated Point of Interconnection, Interconnection
Request, or the technical information provided therein is modified, the
Interconnection Studies may be modified as specified in Rule 21.



 
5.0
The Interconnection Study report for each Interconnection Study shall provide
the information specified in Rule 21.



 
6.0
Applicant  shall provide Interconnection Financial Security in accordance with
Rule 21 Section  F.4, including Section  F.4.b which requires the Applicant  to
provide the initial Interconnection Financial  Security on or before sixty (60)
Calendar  Days after being provided  with the final Interconnection
System  Impact Study report.



 
7.0
Unless the Parties agree to waive the Facilities Study  in accordance with
Section F.3.d.vii of Rule 21, within (i) five (5) Business  Days following the
results meeting, or (ii) within twenty-five (25) Business Days of the receipt of
the final Interconnection System  Impact Study  report if no Interconnection
System  Impact Study results meeting i s held, Applicant  shall submit the
Facilities Study deposit, if required, and any data required  to Distribution
Provider in accordance with Section  F.3.d.vi  of Rule 21.



 
8.0
Upon completion of the Interconnection Studies, Distribution  Provider  shall
charge and Applicant shall pay the actual  costs of the Interconnection Studies
pursuant  to Section  E.3.a of Rule 21.



 
9. 0
The Distribution Provider  may provide  copies of the Interconnection Studies
results to the ISO, an Affected  System  Operator  and the Western  Electricity
Coordinating Council.   Requests for review and input from any Affected System








 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



Operators or the Western Electricity Coordinating Council may arrive at any time
prior to interconnection.


 
10.0
Substantial portions of technical data and assumptions used to perform the
Interconnection Studies, such as system conditions, existing and planned
generation, and unit modeling, may change, other than changes described in
Section 4, after the Distribution Provider provides the Interconnection Studies
results to the Applicant.  Interconnection Studies results will reflect
available data at the time the Distribution Provider provides the
Interconnection Study reports to the Applicant.  If new data is provided after
Distribution Provider has begun work on the Interconnection Studies,
Distribution Provider is not responsible for updating the Interconnection
Studies to reflect new information or a change in information used in the
Interconnection Studies.  Distribution Provider may determine that a new study,
or revision or reevaluation of the Interconnection Studies is required.  In that
event, Applicant shall either enter into a separate agreement providing that it
shall reimburse Distribution Provider  for the costs of such new or revised
study or its Interconnection Request will be deemed withdrawn. The Distribution
Provider shall not be responsible for any additional costs, including, without
limitation, costs of new or additional facilities, system upgrades, or schedule
changes, that may be required as a result of changes in such data and
assumptions.



 
11.0
The Distribution Provider shall maintain records and accounts of all costs
incurred in performing the Interconnection  Studies in sufficient detail to
allow verification of all costs incurred, including associated overheads.  The
Applicant shall have the right, upon reasonable notice, at the Distribution
Provider's offices and at its own expense, to audit the Distribution Provider's
records as necessary and as appropriate in order to verify costs incurred by the
Distribution Provider. Any audit requested by the Applicant shall be completed,
and written notice of any audit dispute provided to the Distribution Provider,
within one hundred eighty (180) Calendar Days following receipt by the Applicant
of the Distribution Provider's notification of the final costs of the
Interconnection Studies.



 
12.0
In accordance with Section F.6 of Rule 21, the Applicant may withdraw its
Interconnection Request at any time by written notice to the Distribution
Provider. Upon receipt of such notice, this Agreement shall terminate, subject
to the requirements of Section D.7 and E.3.a of Rule 21.



 
13.0
This Agreement shall become effective upon the date the fully executed Agreement
and the Detailed Study deposit as required by Section E.3.a are received by the
Distribution Provider.  If the Distribution Provider does not receive the fully
executed Agreement  and Detailed Study deposit pursuant to Section F.3.d of Rule
21 within thirty (30) Business Days after the scoping meeting, then the
Interconnection Request will be deemed withdrawn.



14.0      Miscellaneous.





 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



 
14.1
Dispute Resolution.  Any dispute arising out of or in connection with the
Agreement shall be subject to the dispute resolution provisions of Rule 21.



 
14.2
Confidentiality.  Confidential Information shall be treated in accordance with
Section D.7  of Rule 21.



 
14.3
Binding Effect.  This Agreement and the rights and obligations hereof, shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Parties hereto.



 
14.4
Conflicts.  In the event of a conflict between the body of this Agreement and
any attachment, appendices or exhibits hereto, the terms and provisions of the
body of this Agreement shall prevail and be deemed the final intent of the
Parties.



 
14.5
Rules of Interpretation.  This Agreement, unless a clear contrary intention
appears, shall be construed and interpreted as follows:  ( l) the singular
number includes the plural number and vice versa;  (2) reference to any person
includes such person's  successors and assigns but, in the case of a Party, only
if such successors and assigns are permitted by this Agreement, and reference to
a person in a particular capacity excludes such person in any other capacity or
individually; (3) reference to any agreement (including this Agreement),
document, instrument or tariff means such agreement, document, instrument, or
tariff as amended o r modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof; (4) reference to
any applicable laws and regulations means such applicable laws and regulations
as amended, modified, codified, or reenacted, in whole or in part, and in effect
from time to time, including, if applicable, rules and regulations promulgated
thereunder; (5) unless expressly stated otherwise, reference to any Article,
Section or Appendix means such Article or Section of this Agreement or such
Appendix to this Agreement, or such Section of Rule 21or such Appendix to Rule
21, as the case may be; (6) "hereunder", "hereof', ''herein", "hereto" and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular Article Section, or other provision hereof or thereof; (7)
"including" (and with correlative meaning "include") means including without
limiting the generality of any description preceding such term; and (8) relative
to the determination of any period oftime, "from" means "from and including",
"to" means ''to but excluding" and "through" means "through and including".



 
14.6
Entire Agreement.  This Agreement, including all Appendices and Schedules
attached hereto, constitutes the entire agreement between the Parties with
reference to the subject matter hereof, and supersedes all prior






 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



and contemporaneous understandings or agreements, oral or written, between the
Parties with respect to the subject matter of this Agreement. There are no other
agreements, representations, warranties, or covenants which constitute any part
of the consideration for, or any condition to, any Party's compliance with its
obligations under this Agreement.


 
14.7
No Third Party Beneficiaries.  This Agreement is not intended to and does not
create rights, remedies, or benefits of any character whatsoever in favor of any
persons, corporations, associations, or entities other than the Parties, and the
obligations herein assumed are solely for the use and benefit of the Parties,
their successors in interest and, where permitted, their assigns.



 
14.8
Waiver.  The failure of a Party to this Agreement to insist, on any occasion,
upon strict performance of any provision of this Agreement will not be
considered a waiver of any obligation, right, or duty of, or imposed upon, such
Party.



Any waiver at any time by either Party of its rights with respect to this
Agreement shall not be deemed a continuing waiver or a waiver with respect to
any other failure to comply with any other obligation, right, or duty of this
Agreement.  Termination or default of this Agreement for any reason by the
Applicant shall not constitute a waiver of the Applicant's legal rights to
obtain an interconnection from the Distribution Provider. Any waiver of this
Agreement shall, if requested, be provided in writing.


 
14.9
Headings.  The descriptive headings of the various Articles and Sections of this
Agreement have been inserted for convenience of reference only and are of no
significance in the interpretation or construction of this Agreement



 
14.10
Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which is deemed an original but all constitute one and the
same instrument.



 
14.11
Amendment.  The Parties may by mutual agreement amend this Agreement by a
written instrument duly executed by both of the Parties.



 
14.12
Modification by the Parties.  The Parties may by mutual agreement amend the
Appendices to this Agreement by a written instrument duly executed by both of
the Parties.  Such amendment shall become effective and a part of this Agreement
upon satisfaction of all applicable laws and regulations.



 
14.13
No Partnership. This Agreement shall not be interpreted or construed to create
an association, joint venture, agency relationship, or partnership between the
Parties or to impose any partnership obligation or partnership






 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



liability upon any Party.  No Party shall have any right, power or authority to
enter into any agreement or undertaking for, or act on behalf of, or to act as
or be an agent or representative of, or to otherwise bind, another Party.


 
14.14
Assignment.  This Agreement may be assigned by a Party only with the written
consent of the other Party; provided that a Party may assign this Agreement
without the consent of the other Party to any Affiliate of the assigning Party
with an equal or greater credit rating and with the legal authority and
operational ability to satisfy the obligations of the assigning Party under this
Agreement; and provided further that the Applicant shall have the right to
assign this Agreement, without the consent of the other Party, for collateral
security purposes to aid in providing financing for the Generating Facility,
provided that the Applicant will require any secured party, trustee or mortgagee
to notify the other Party of any such assignment.  Any financing arrangement
entered into by the Applicant pursuant to this Section will provide that prior
to or upon the exercise of the secured party's, trustee's or mortgagee's
assignment rights pursuant to said arrangement, the secured creditor, the
trustee or mortgagee will notify the other Party of the date and particulars of
any such exercise of assignment right(s).  Any attempted assignment that
violates this Section is void and ineffective.  Any assignment under this
Agreement shall not relieve a Party of its obligations, nor shall a Party's
obligations be enlarged, in whole or in part, by reason thereof.  Where
required, consent to assignment will not be unreasonably withheld, conditioned
or delayed.




















 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



 
14.15
This Agreement is subject to the applicable provisions of SCE's  tariffs,
including Rule 21, as filed and authorized by the California Public Utilities
Commission ("CPUC").  This Agreement shall at all times be subject  to such
changes or modifications by the CPUC, as the CPUC may, from time to time, direct
in the exercise of its jurisdiction.  This Agreement is pending before the CPUC
in Rulemaking 11-09-011 and has not yet been approved. Pursuant to Rule 21, §
H.l.f, the parties agree to adopt into this Agreement any changes that the CPUC
may make to this Agreement when the CPUC approves it.



IN WITNESS THEREOF, the Parties have caused this Agreement to be duly executed
by their duly authorized officers or agents on the day and year first above
written.




Southern California Edison Company,


By:       GARY HOLDSWORTH   


Printed Name:   Gary Holdsworth


Title:     Manager, Grid Interconnections
and Contract Development


Date:    Dec. 12, 2012       




Coronus Apple Valley East 2, LLC




By:       JEFF THACHUK      


Printed Name:   Jeff Thachuk


Title:     President


Date:     Dec. 18, 2012        











 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



Attachment A
Independent Study Process
Study Agreement






ASSUMPTIONS USED IN CONDUCTING THE
INTERCONNECTION SYSTEM IMPACT STUDY


           The Interconnection System Impact Study will be based upon the
information set forth in the Interconnection Request and agreed upon in the
Scoping Meeting held on November 15, 2011, subject to any modifications in
accordance with Section F.3.d of Rule 21 , and the following assumptions:




The System Impact Study for Apple Valley East 2 Project was performed under a
previous study agreement and provided to the Interconnection Customer on October
24, 2012.


The following are the assumptions reflected in the System Impact Study
1.          Designation of Point of Interconnection and configuration to be
studied.


 
a.
Point of Interconnection: The Apple Valley East 2  Project is proposed to be
interconnected to Tussing 12 kV circuit out of Apple Valley 115/12 kV
substation.



 
b.
Interconnection Customer will install a 1.5 MW photovoltaic generating facility,
which consists of photovoltaic panels, two (2) SMA Solar Technology 750 kW
inverters, one (1) customer owned transformer and power factor correction
equipment, meters and metering equipment, and appurtenant equipment



 
c.
Distribution Service will be provided from the Tussing 12 kV circuit, through
Distribution Provider's Distribution System.



 
d.
The Interconnection Customer has requested an operating date of February 1,
2013.  Such assumption shall be subject to change after study results,
permitting requirements, design, land issues and material lead times are known,
so that a more accurate determination of these items can be made.














 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



Attachment B
Independent Study Process
Study  Agreement




DATA FORM TO BE PROVIDED BY APPLICANT




This  Attachment B is to be provided  prior  to the commencement of the
Interconnection
Facilities Study


Generating Facility size (MW):  1.5 MW(ac)   


Provide location plan and simplified one-line diagram of the plant and station
facilities.  For staged projects, please indicate future generation,
transmission circuits, etc. See Attached   


One set of metering is required for each generation connection to the new ring
bus or existing
Distribution Provider station.  Number of generation connections: 2 inverters   


On the one line diagram indicate the generation capacity attached at each
metering location. (Maximum  load on CTIPT) See AC  SLD   


On the one line diagram indicate the location of auxiliary power. (Minimum load
on CT/PT)
Amps TBD   


Will an alternate source of auxiliary power be available during CTIPT
maintenance?
  x  Yes          No  Auxiliary power will be either utility or customer
provided.


Will a transfer bus on the generation side of the metering require that each
meter set be designed for the total plant generation?         x   Yes _______No 
(Please indicate on one line diagram).


What type of control system or PLC will be located at Applicant's Generating
Facility?
PLC will be used                           


What protocol does the control system or PLC use?
TBD, most  likely  Modbus                       


Please provide a 7.5-minute quadrangle of the site.  Sketch the plant, station,
transmission line, and property line. See Attached


Physical dimensions of the proposed interconnection station:
21' L x 16' W                              


Bus length from generation to interconnection station:
Approximately 250'                           





 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



Line length from interconnection station to Distribution Provider's transmission
line.
Applicant-owned 12 kV switchgear is located approximately 140ft from the pole


Tower number observed in the field. (Painted on tower leg)* TBD      


N umber of third party easements required for transmission lines*:
N/A                                        


• To be completed in coordination with Distribution Provider.


Is the Generating Facility in the Distribution Provider's service area?
 
   x  Yes  ______ No           Local provider: ________________________


Please provide proposed  schedule dates (not required for projects 5 MWs or
less):



 
Environmental survey start:
Date
N/A
         
Environmental impact report submittal:
Date
N/A
         
Procurement of project equipment:
Date
N/A
         
Begin Construction
Date:
N/A
         
Generator step-up transformer
Date:
N/A
 
receives back feed power
             
Generation Testing
Date:
N/A
         
Commercial Operation
Date:
N/A












 
 

--------------------------------------------------------------------------------

 
